NEWS RELEASE Exhibit 99.1 Encore Energy Partners LP Announces First Quarter 2011 Results Houston – May 10, 2011 - (Business Wire) – Encore Energy Partners LP (NYSE: ENP) (the “Partnership” or “ENP”) today announced its unaudited first quarter 2011 results. Summary of First Quarter 2011 Results The following table highlights certain reported amounts for the first quarter of 2011 (common units and dollars in millions, except quarterly distribution per unit): Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Adjusted EBITDAX $ $ Adjusted net income $ $ Distributable cash flow $ $ Total distributions to be paid $ $ Quarterly distribution per unit $ $ Weighted average common units outstanding Total units to which Q1 distributions will be paid Oil and natural gas revenues $ $ Average daily production volumes (BOE/D) Oil volumes as a percentage of total production volumes 64 % 60 % Oil and natural gas development & exploration costs $ $ Adjusted EBITDAX totaled $32.3 million for the first quarter of 2011 and distributable cash flow totaled $27.8 million. Adjusted EBITDAX and distributable cash flow are non-GAAP financial measures, which are defined and reconciled to their most directly comparable GAAP measures in the attached financial schedules. ENP's net loss for the first quarter of 2011 was $34.4 million ($(0.76) per common unit) as compared to net income of $17.4 million ($0.38 per common unit) for the first quarter of 2010 primarily due to a $48.1 million non-cash, unrealized mark-to-market loss on our commodity derivatives contracts in 2011. Average daily production for the first quarter of 2011 was 5,444 Bbls of oil per day, 15,368 Mcf of natural gas per day, 457 Bbls of natural gas liquids per day compared to 5,438 Bbls of oil per day, 16,834 Mcf of natural gas per day and 790 Bbls of natural gas liquids per day for the first quarter of 2010, for a combined 8,463 barrels of oil equivalent per day ("BOE/D") in the first quarter of 2011 compared to 9,034 BOE/D in the first quarter of 2010. For the first quarter of 2011, the Partnership's average realized wellhead oil price was $79.64 per Bbl compared to $73.57 per Bbl for the first quarter of 2010, and the average realized wellhead natural gas price was $4.19 per Mcf compared to $5.69 per Mcf in the first quarter of 2010. During the first quarter of 2011, the Partnership's oil and natural gas differentials to NYMEX averaged a negative sixteen percent ($14.61 per Bbl) and a positive two percent ($0.08 per Mcf), respectively. The average NYMEX oil price was $94.25 per Bbl in the first quarter of 2011, and the average NYMEX natural gas price was $4.11 per Mcf. Recent Event On March 24, 2011, Vanguard Natural Resources, LLC (“VNR”) delivered a formal proposal to the chairman of the Conflicts Committee (the “Conflicts Committee”) of ENP GP to acquire all of the outstanding common units of ENP, for consideration of 0.72 common unit of VNR for each outstanding common unit of ENP in atransaction to be structured as a merger of ENP with a subsidiary of VNR.The Conflicts Committee of ENP GP has retained Bracewell & Giuliani as legal advisors and Jefferies & Company as financial advisors to assist in the evaluation of the proposal from VNR.The proposal is subject to customary terms and conditions, including applicable board and special committee approvals and the negotiation of definitive agreements.The Conflicts Committee of ENP GP and its advisors are currently considering the proposal and expect to respond to the VNR Conflicts Committee in due course. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of oil and natural gas price volatility on our cash flow from operations. We have mitigated some of the volatility through 2013 for natural gas and through 2014 for crude oil by implementing a hedging program on a portion of our total anticipated production. At March 31, 2011, the fair value of commodity derivative contracts was a net liability of approximately $71.4 million, of which $18.3 million settles during the next twelve months. Currently, we use fixed-price swaps, puts and NYMEX collars to hedge oil and natural gas prices. The following table summarizes new commodity derivative contracts put in place during the three months ended March 31, 2011: April 1, – December 31, 2011 Year Year Year Oil Positions: Collars: Notional Volume (Bbls) — — — Floor Price ($/Bbl) $
